Eberhardt v Nappa (2018 NY Slip Op 06405)





Eberhardt v Nappa


2018 NY Slip Op 06405


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ.


1024 CA 18-00331

[*1]ELLANA EBERHARDT, PLAINTIFF-RESPONDENT,
vJOHN NAPPA, ET AL., DEFENDANTS, AND ANTHONY NAPPA, DEFENDANT-APPELLANT. 


BURGIO, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL), FOR DEFENDANT-APPELLANT.
DIETRICH LAW FIRM P.C., AMHERST, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered January 8, 2018. The order denied the motion of defendant Anthony Nappa to dismiss the complaint against him and granted the cross motion of plaintiff to extend the time for service of the summons and complaint on said defendant. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court